Title: To George Washington from Major General William Heath, 21 December 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Robinson’s House [N.Y.] Decr 21st 1779
        
        I was yesterday honored with yours of the 13th and 17th Instant and altho your Excellency did not think your self authorised to give direction in the Instances in which I requested it, I beg you will be pleased to accept my thanks for so fully Expressing Your Sentiments, on the case of Majors Hull and Cogswell I am

writing the General Assembly of Massachusetts on the Subject, no endeavours of mine shall be wanting to request and press the necessity of preserving inviolate the late arrangment of their Line of the Army, and that the least inovation be not made upon it.
        I had ordered a Carefull return of the Arms and Accoutrements of the Soldiers as their time of Service expires.
        The late Severe weather which has almost stopd the water Transports has alarmed our apprehensions respecting a Supply of Flour, at this Time we have Scarcly one Days Bread on Hand, I am Sorry to hear that the army with your Excellency are experianceing the Same Scantiness.
        Enclosed are the requests of Two Officers for leave to resign their Commissions in the Army, they are desireous to retire as Soon as it may be Convenient to your Excellency to grant their requests.
        The Troops here I am informed Suffer much for want of their pay, which is Several months in arrears, in particular the officers who are going Home on Furlough whose Expences on the road will be Considerable, many of these I am told are obliged to borrow money—and there are but few among them that have it to lend, The Commanding officers of Regiments are also urging the necessity of money to pay the Continental Bounty to the reinlisted men, as many Soldiers will not Inlist unless they can receive their whole Bounty.
        Major Bauman of the Artillery has wrote me a Letter, which I take the Liberty to enclose, not thinking my self authorised to grant his request in the first Instance without Instructions for that purpose.
        A Capt. North who lately went down the River, with a Flagg to New York returned yesterday, He went as low as nearly opposite the City and was put on Board the Romilus man of war while his Vessel was hauled into the wharf and the Failies he carried down Landed. Capt. North is a very Sensible and Judicious man, and one in whom Governor Clinton places great Confidence. He informs me that about 70 Sail of Transports lie in the Stream in the North River and near the Romilus, that about the Same number are in the East River, The whole Compleatly ready for the Sea, That from 8 to 10,000 of their best Troops are to embarke; That this had been once done about a fortnight Since and disembarked again it was Said because the coast was not

clear, last wednesday or Thursday the Boats were plying very Briskly altho the weather was Stormy, carrying Baggage &c. on Board the Transports and it was Said the Troops would embarke by the 20th Capt. North found by Some Conversation on Board the Romilus, that Genl Sir Henry Clinton and a nother General Officer were to go in that Ship, but that orders Soon after Came on Board, for a division of the Cabbin Stores &c. as the other General was to go in another Ship, A disposition of the Stores was made accordingly—It was Said the destination of the Troops was to the Southward, but some were of opinion it was for the West Indies, Capt. North thinks it probable their destination is various, and that they are destined to the Southward, the West Indies, and a part of the Fleet to Europe, as the Invalids are to embarke, this He learnt by an Officer Coming on Board and telling Two midshipmen, that they were to repair immediately to Long Island, and Se[e] that the Invalids were properly embarked on Board the Transports, on this the officer had a hint and no more was Said in the hearing of Capt. North, who was hurried away before he could compleat his Business—and that the whole attention Seemed turned to the embarkation. I have the honor to be with the greatest respect your Excellencys most obedient Servt
        
          W. Heath
        
      